UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------
                                                                  NOT FOR PUBLICATION
RONALD MORRIS,
                                                                  MEMORANDUM & ORDER
                                    Plaintiff,
                                                                  09-CV-5692 (MKB) (ST)
                           v.

NEW YORK CITY HEALTH and HOSPITAL
CORP.,

                                    Defendant.
---------------------------------------------------------------

MARGO K. BRODIE, United States District Judge:

         Plaintiff Ronald Morris, proceeding pro se, commenced the above-captioned action

against his former employer Defendant New York City Health and Hospital Corporation,

(“Hospital Corp.”), asserting claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000(e) et seq. (“Title VII”), the Age Discrimination in Employment Act of 1967, 29 U.S.C. §

621, et seq. (“ADEA”), and New York State Human Rights Law, N.Y. Exec. Law § 290 et seq.

(“NYSHRL”). (Compl. Docket Entry No. 1.) Plaintiff filed an Amended Complaint on February

1, 2011, alleging (1) Title VII disparate treatment gender discrimination, (2) Title VII and ADEA

age and national origin retaliation, and (3) Sexual harassment under Title VII. (Am. Compl.,

Docket Entry No. 32.) Defendant moved for summary judgment pursuant to Rule 56 of the

Federal Rules of Civil Procedure on June 1, 2017. (Def. Mot. for Summ. J. (“Def. Mot.”),

Docket Entry No. 103; Def. Mem. in Supp. of Def. Mot. (“Def. Mem.”), Docket Entry No.103-

2.) By order dated March 27, 2018, 1 the Court referred Defendant’s motion to Magistrate Judge

Steven Tiscione for a report and recommendation. (Order dated Mar. 27, 2018.)


         1
             The case was reassigned to the undersigned on February 21, 2018.
       By report and recommendation dated August 10, 2018 (the “R&R”), Judge Tiscione

recommended that the Court grant in part and deny in part Defendant’s motion for summary

judgment. (R&R ¶ 26, Docket Entry No. 133.) Plaintiff filed objections to the R&R on August

20, 2018. (Pl. Obj. to R&R (“Pl. Obj.”), Docket Entry No. 134.) Defendant filed objections to

the R&R on September 7, 2018. (Def. Obj. to R&R (“Def. Obj.”), Docket Entry No. 136). For

the reasons set forth below, the Court adopts the R&R and grants in part and denies in part

Defendant’s motion for summary judgment.

   I. Background

       The Court assumes familiarity with the underlying facts as detailed in the R&R and

provides only a summary of the pertinent facts.

           a. Factual background

       The following facts are undisputed unless otherwise noted. Plaintiff, who identifies “as a

black male with a Jamaican national origin,” began his provisional employment in May of 2007

as a dental assistant at Bellevue Hospital Pediatric Dental Clinic (“Bellevue”), a hospital

operated by Defendant. (Defs. Statement of Material Facts Pursuant to Local Rule 56.1 (“Def.

56.1”) ¶ 1, Docket Entry No. 87.) 2 Plaintiff was one of eight dental assistants who worked in

Bellevue’s pediatric dental department under the direct supervision of Henry Gonzalez. (Id. ¶ 4.)

Under supervision and guidance, Plaintiff aided and assisted dentists with various dental




       2
          The following summary derives from Defendant’s statement of undisputed facts filed
on August 1, 2016. (Defendant Statement of Material Facts Pursuant to Local Rule 56.1 (“Def.
56.1”) ¶ 1, Docket Entry No. 87.) Plaintiff has not submitted a counter-statement. Accordingly,
the Court relies on Defendant’s statement only where the evidence in the record supports it, and
not where any evidence contradicts it. See, e.g., Szewczyk v. City of New York, 2018 WL
1583970, at *5 n.5 (E.D.N.Y. Mar. 31, 2018) (citing inter alia, Hill v. Laird, No. 06-CV-126,
2016 WL 3248332, at *4 (E.D.N.Y. 2016)), appeal docketed, No. 18-1333 (2d Cir. May 5,
2018).
                                                  2
procedures. (Id. ¶ 3.) Plaintiff was also responsible for setting up equipment and supplies,

maintaining the condition of dental operating rooms, taking X-rays, and preparing patients for

various dental procedures. (Id.) Plaintiff’s employment was terminated in May of 2008. (Id. ¶

1.)

                   i. Allegations of inappropriate conduct by Dr. Larsen and Dr. Pollack

       In January of 2008, Plaintiff was assigned to assist Dr. Charlie Larsen. (Id. ¶ 4.) Plaintiff

alleges that he asked Larsen if he could help in getting Plaintiff’s stepdaughter a job. (Id. ¶ 5.)

According to Plaintiff, after Larsen met with his stepdaughter, Larsen invited him out for dinner

and drinks on several occasions “with the offer to move [P]laintiff to a hospital close to his

home.” (Id.) Plaintiff declined Larsen’s offers. (Id. ¶ 4.)

       In April of 2008, Plaintiff was assigned to assist Dr. Douglas Pollack. (Id. ¶ 5.) Plaintiff

alleges that Pollack made sexual overtures and advances towards him during this assignment.

(Id.) When asked about Pollack’s sexual overtures and advances, Plaintiff testified that he

“think[s] at one stage [Pollack] tried to touch [him].” (Dep. of Ronald Morris (“Pl. Dep.”) 87:24,

annexed to Decl. of Maxwell Leighton (“Leighton Decl.”) as Ex. B, Docket Entry No. 105-1.)

Plaintiff was asked which part of his body Pollack touched and responded, “I think it was my

groin.” (Pl. Dep. 88:2–3.) Plaintiff also stated that Pollack tried to kiss him in the examination

room. (Pl. Dep. 93:25.) When questioned about the number of times Pollack tried to kiss him,

Plaintiff responded that Pollack tried to kiss him on “maybe about one occasion.” (Pl. Dep.

93:19–21, 25.)

       Plaintiff also testified that on one occasion, Pollack handed him a restaurant menu and

told him to “go and make a reservation for both of us to go to dinner.” (Def. 56.1. ¶¶ 5–6.)

Plaintiff considered this interaction to be sexual in nature. (Id ¶ 6.)



                                                  3
       In addition, Plaintiff testified that Pollack made comments that he considered

“derogatory,” such as, offering to pay for a dental course for Plaintiff in Hawaii and making a

comment concerning “a chance to park a car.” (Id ¶ 5.) Plaintiff did not understand Pollack’s

comment about parking a car, but understood it to be sexual in nature because “[p]arking

something is when you want to get rid of it. You don’t want use for it, you just park it, you put it

aside, that’s why.” (Id.) Plaintiff did not report these incidents to Bellevue.

                   ii. Plaintiff’s termination

       On May 9, 2008, Peter Catapano, the Director of Bellevue, sent an email to Matthew

Driscoll in Human Resources requesting that Plaintiff “be relieved of his duties as soon as

possible,” because of his poor work performance, and complaints from staff members, including

Larsen and Pollack (the “Catapano Email”). (Id. ¶¶ 7–9.) Catapano wrote that Plaintiff had not

performed his duties in an acceptable manner and staff members at Bellevue had reported that

they were afraid of Plaintiff because he followed them around the hospital, stared at them, and

walked around with a “mean or angry look.” (Id.) In addition, Catapano reported that on one

occasion, Larsen ordered Plaintiff to “leave the [operating room] because he felt [Plaintiff] was

incapable of assisting and was interfering with the treatment of a patient who was under general

anesthesia.” (Id. ¶ 7.) In addition, he wrote that Larsen had submitted a handwritten letter to

him stating that he “believe[d] [Plaintiff] should be removed of all responsibilities at Bellevue

Hospital.” (Id. ¶ 9.) In the Catapano Email, Catapano also wrote that he received a report from

Pollack that same morning, reporting that “[Plaintiff] was leaving the room too often when a

patient [was] waiting, washing his hands repeatedly, saying inappropriate things in front of

patients, and complained that [Plaintiff] was malodorous.” (Id. ¶ 8.) Catapano noted that

Pollack “requested another assistant to replace [Plaintiff].” (Id.) On that same day, Driscoll



                                                 4
issued a letter to Plaintiff terminating his provisional employment as a dental assistant at

Bellevue. (Id. ¶ 9.)

                       iii. Complaint filed with the NYSDHR and right to sue letter

       On May 23, 2008, Plaintiff filed a complaint with the New York State Division of Human

Rights (“NYSDHR”), alleging claims of discrimination and retaliation related to his employment

at and discharge from Bellevue. (Id. ¶ 10.) On June 25, 2008, Bellevue responded to Plaintiff’s

complaint and identified Plaintiff’s “poor work performance,” and “inappropriate workplace

behavior,” as its reasons for Plaintiff’s termination. (Id.) The NYSDHR completed its

investigation of Plaintiff’s allegations and determined that no probable cause existed to support

Plaintiff’s allegations, and accordingly, dismissed his complaint. (Id.)

           b. The R&R

       Judge Tiscione recommended that the Court grant in part and deny in part Defendant’s

motion. (See generally R&R.)

                  i.      Title VII disparate treatment gender discrimination claim

       Judge Tiscione recommended that the Court dismiss Plaintiff’s Title VII disparate

treatment gender discrimination claims because Plaintiff “failed to meet his burden of

establishing a prima facie case of gender discrimination.” (Id. at 11.) He found that Plaintiff did

not sufficiently allege “that he suffered any adverse employment action or that the action

occurred under conditions giving rise to an inference of gender discrimination.” (Id. at 8–11.)

                 ii.      Title VII and ADEA age and national origin retaliation claims

       Judge Tiscione recommended that the Court grant Defendant’s motion as to Plaintiff’s

Title VII and ADEA retaliation claims because Plaintiff failed to establish any retaliation based

on his age or his national origin. (Id. at 11–14.) Although finding that Plaintiff likely satisfies



                                                  5
the first three elements – participation in a protected activity, which Defendant knew of, and

adverse employment action – Judge Tiscione found that Plaintiff failed to establish a causal

connection between his protected activity and his termination. (Id. at 12.)

                iii.   Title VII sexual harassment claims

       Addressing Plaintiff’s sexual harassment claims under Title VII, Judge Tiscione

recommended that the Court grant Defendant’s motion as to Larsen, but deny the motion as to

Pollack. He concluded that Plaintiff has not demonstrated a prima facie case under either quid

pro quo or hostile work environment theories with respect to Larsen because there is no evidence

that Larsen’s invitations were sexual in nature or were directed at Plaintiff because of his gender.

(Id. at 16.) Judge Tiscione found, however, that Plaintiff has demonstrated a prima facie case

under both theories with respect to Pollack. (Id. at 14.)

       He concluded that Plaintiff sufficiently established a prima facie case of sexual

harassment under a quid pro quo theory because the allegations create a presumption that his

termination resulted from his refusal of Pollack’s advances. (Id. at 18.) He found that Plaintiff’s

allegations against Pollack were “patently sexual in nature, including physical touching,”

unwelcomed by Plaintiff, and “Pollack’s alleged behavior constituted a ‘tangible employment

action’ under Title VII.” (Id. at 16.) Judge Tiscione concluded that in view of (1) Plaintiff’s

assertions that after refusing Pollack’s advances he became hostile towards him and began to

fault his work, (2) the Catapano Email listing complaints from Pollack about Plaintiff’s

performance as a reason to fire Plaintiff, and (3) Plaintiff’s termination less than a month after he

refused Pollack’s advancements, there is “a triable issue of fact about whether Pollack fabricated

his complaints in order to punish Plaintiff for his refusal of Pollack’s advances.” (Id. at 17.) As

to whether Pollack’s actions can be attributed to Defendant, Judge Tiscione also found “a triable



                                                  6
issue of fact” as to “[w]hether Pollack was a de facto decision maker or a supervisor ‘who affects

the conditions of employment.’” (Id.)

       Judge Tiscione further concluded that Plaintiff sufficiently established a prima facie case

of sexual harassment under a hostile work environment theory because his allegations create a

presumption “that Pollack’s alleged actions created a hostile work environment that can be

imputed to” Defendant. (Id. at 22.) Judge Tiscione found that Plaintiff subjectively perceived

Pollack’s alleged behavior to be abusive because he described it as “unwelcome, unprofessional,

inappropriate . . . insulting, and offensive.” (Id. at 19.) He also found that a reasonable jury

could conclude that the frequency of Pollack’s alleged actions “and what Plaintiff perceived as

fabricated complaints in response to Plaintiff’s refusals . . . [was] high enough to be objectively

abusive.” (Id. at 19–20.) In addition, Judge Tiscione found that Plaintiff’s “physical contact

allegations alone may render [Pollack’s] behavior sufficiently severe, physically threatening, or

humiliating.” (Id.) Viewing the evidence in the light most favorable to Plaintiff, he concluded

that “a genuine factual dispute exists as to whether Pollack’s conduct created an environment

that was objective hostile or abusive.” (Id. (citing Burford v. McDonald’s Corp., 321 F. Supp. 2d

358, 363 (D. Conn. 2004)).)

       Judge Tiscione also found that “sufficient allegations have also been made for imputing

the conduct that created the hostile work environment to [Defendant].” (Id. 21.) Judge Tiscione

concluded that “a triable issue of fact exists as to whether Pollack was indirectly empowered by

[Defendant] to terminate Plaintiff.” (Id. at 21.) He found that Defendant could be liable under a

theory of vicarious liability as to Plaintiff’s hostile work environment sexual harassment claim

because “it seems that Pollack had the power to request that Plaintiff be reassigned,” which

constitutes a tangible employment action. (Id. at 21.) In addition, Judge Tiscione found that



                                                  7
“assigning vicarious liability to [Defendant] is appropriate because a tangible employment

decision was made.” (Id. 22.)

                 iv.      Faragher/Ellerth Affirmative Defense

       In addressing Defendant’s affirmative defense to the sexual harassment claims, Judge

Tiscione concluded that summary judgment was inappropriate because there are genuine issues

of material fact as to whether Defendant can rely on the defense. (Id. at 26.) He found that

“Plaintiff has raised material issues of fact as to the application of the [Faragher/Ellerth]

affirmative defense” because he alleges “he was terminated as a consequence of his refusal of

Pollack’s sexual advances,” which is a tangible employment action, and the affirmative defense

is not available when a tangible employment action is taken as a consequence of harassment.

(Id. at 25.) Judge Tiscione found that even assuming that there was no tangible employment

action resulting from Pollack’s alleged harassment, “Plaintiff’s failure to take advantage of

corrective opportunities may not have been ‘unreasonable’ in view of the fact that” the alleged

behavior only began a month before his termination. (Id. 25.)

   II. Discussion

           a. Standards of review

                       i. Report and recommendation

       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

recommendation, the district court reviews de novo the parts of the report and recommendation

to which the party objected. Id.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.

2015). The district court may adopt those portions of the recommended ruling to which no



                                                  8
timely objections have been made, provided no clear error is apparent from the face of the

record. John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1

(E.D.N.Y. Nov. 24, 2015). The clear error standard also applies when a party makes only

conclusory or general objections. Benitez v. Parmer, 654 F. App’x 502, 503–04 (2d Cir. 2016)

(holding “general objection[s] [to be] insufficient to obtain de novo review by [a] district court”

(citations omitted)); see Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific written

objections to the [magistrate judge’s] proposed findings and recommendations.” (emphasis

added)); see also Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. May 18, 2018) (“Merely

referring the court to previously filed papers or arguments does not constitute an adequate

objection under . . . Fed. R. Civ. P. 72(b).” (quoting Mario v. P & C Food Mkts., Inc., 313 F.3d

758, 766 (2d Cir. 2002))).

                   ii. Summary judgment

       Summary judgment is proper only when, construing the evidence in the light most

favorable to the non-movant, “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Wandering Dago, Inc. v.

Destito, 879 F.3d 20, 30 (2d Cir. 2018); see also Cortes v. MTA NYC Transit, 802 F.3d 226, 230

(2d Cir. 2015). The role of the court “is not to resolve disputed questions of fact but only to

determine whether, as to any material issue, a genuine factual dispute exists.” Rogoz v. City of

Hartford, 796 F.3d 236, 245 (2d Cir. 2015) (first quoting Kaytor v. Elec. Boat Corp., 609 F.3d

537, 545 (2d Cir. 2010); and then citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50

(1986)). A genuine issue of fact exists when there is sufficient “evidence on which the jury could

reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. The “mere existence of a scintilla

of evidence” is not sufficient to defeat summary judgment. Id. The court’s function is to decide



                                                 9
“whether, after resolving all ambiguities and drawing all inferences in favor of the nonmoving

party, a rational juror could find in favor of that party.” Pinto v. Allstate Ins. Co., 221 F.3d 394,

398 (2d Cir. 2000).

           b. Unopposed recommendations

       No party objected to Judge’s Tiscione’s recommendation that the Court grant

Defendant’s motion for summary judgment as to Plaintiff’s (1) Title VII disparate treatment

gender discrimination claim, and (2) Title VII and ADEA retaliation claims based on age and

national origin. The Court has reviewed the unopposed portions of the R&R and, finding no

clear error, the Court adopts those recommendations pursuant to 28 U.S.C. § 636(b)(1).

Accordingly, the Court grants Defendant’s motion and dismisses Plaintiff’s Title VII disparate

treatment gender discrimination claim, and Title VII and ADEA retaliation claims.

           c. Defendant’s objections to the R&R

       Defendant objects to Judge Tiscione’s recommendation that the Court deny its motion for

summary judgment as to Plaintiff’s sexual harassment claim against Pollack. (See generally Def.

Obj.) Defendant also objects to Judge Tiscione’s recommendation that the Court deny its motion

for summary judgment as to its Faragher/Ellerth affirmative defense. (Id. at 19.) Defendant

argues that Judge Tiscione “misapprehends” the factual record by “amplify[ing] both the claimed

conduct by Pollack as well as his assessed authority, influence or role over Plaintiff’s

employment and the decision-making process that led to Plaintiff’s termination.” (Id. at 10.)

           d. Plaintiff’s objections to the R&R

       Construing Plaintiff’s objections to “raise the strongest arguments they suggest,” McLeod

v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir. 2017) (citation omitted), the Court




                                                  10
understands Plaintiff to object to Judge Tiscione’s recommendation that the Court grant

Defendant’s motion as to Plaintiff’s sexual harassment claim against Larsen. 3 (Pl. Obj. ¶ 1.)

           e. Title VII sexual harassment claims

       Plaintiff argues that he has established a sexual harassment claim against Larsen. (Id.)

Defendant argues that as with Plaintiff’s claim against Larsen, his sexual harassment claim

against Pollack also fails. (Def. Obj. ¶ 11.)

        Sexual harassment claims can be pursued under two legal theories: (1) quid pro quo

sexual harassment, where an individual’s tangible job benefits are directly premised on

submission to unwelcome sexual conduct, and (2) hostile work environment, where an individual

is subject to severe and pervasive discriminatory conduct altering his conditions of employment.

See Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 603 (2d Cir. 2006) (“Although the terms

‘quid pro quo’ and ‘hostile work environment’ do not appear in the text of Title VII, they are




       3
          Plaintiff also objects to Judge Tiscione’s recommendation that the Court deny his
request for a transcript of the Cynthia Jenkins deposition. (Pl. Obj. ¶ 2–3.) Plaintiff requested
the transcript in a letter to Judge Tiscione on February 26, 2018. (Pl. Letter dated Feb. 26, 2018,
Docket Entry No. 130.) Judge Tiscione explained that the Court has no authority to order the use
of federal money for discovery expenses for a pro se plaintiff in a civil case and noted that the
testimony was likely not relevant for purposes of the summary judgment motion. (R&R. 23
n.11.) He recommended that the Court deny Plaintiff’s request for the deposition transcripts.
(Id.) The Court adopts Judge Tiscione’s recommendation as to this request, because as Judge
Tiscione noted, the Court has no authority to order the use of federal money for discovery
expenses of a pro se plaintiff in a civil case. (Id. (citing Espinal v. Coughlin, No. 98–CV–2579,
1999 WL 1063186, at *2 (S.D.N.Y. Nov. 23, 1999) (“There is no authority that requires the
federal government to pay for the discovery expenses of a pro se plaintiff in a civil case . . . . The
in forma pauperis statute, 28 U.S.C. § 1915, permits the waiver of prepayment of fees and costs
for in forma pauperis litigants, but there is no provision in the statute for the payment by the
government of the costs of deposition transcripts.”).); see also McCain v. Buffalo Wild Wings,
No. 11-CV-143, 2013 WL 6825098, at *1 (D. Vt. Dec. 23, 2013) (denying the plaintiff’s motion
to waive the fees for a court reporter);Goode v. Faneuff, No. 04-CV-1524, 2006 WL 2401593, at
*1 (D. Conn. Aug. 18, 2006) (“Although plaintiff has been granted permission to file his action
in forma pauperis, 28 U.S.C. § 1915 does not authorize payment or advancement of discovery
expenses by the court.”).
                                                 11
useful to distinguish between ‘cases involving a threat which is carried out and offensive conduct

in general.”’ (quoting Mormol v. Costco Wholesale Corp., 364 F.3d 54, 57 (2d Cir. 2004))); see

also Reid v. Ingerman Smith LLP, 876 F. Supp. 2d 176, 181–82 (E.D.N.Y. 2012) (noting that

there is no reason to distinguish between quid pro quo and hostile work environment harassment

under Title VII) (citing Gregory v. Daly, 243 F.3d 687, 698 (2d Cir. 2001)); Richards v. N.Y.C.

Dep’t of Homeless Servs., No. 05-CV-5986, 2009 WL 700695, at *5 (E.D.N.Y. Mar. 15, 2009)

(examining a plaintiff’s claims of sexual discrimination under hostile work environment and quid

pro quo theories of sexual harassment.); Gonzalez v. Beth Israel Med. Ctr., 262 F. Supp. 2d 342,

349–50 (S.D.N.Y. 2003) (stating that since the enactment of Title VII in 1964, sex

discrimination theories of quid pro quo and hostile work environment have become well-

established). To the extent that the two theories of discrimination arise from a plaintiff’s

allegations, both theories may be considered in analyzing the same claim. See Reid, 876 F.

Supp. 2d at 182 (considering the plaintiff’s “claim of quid pro quo harassment as part of her

claim that she was subject to a hostile work environment by virtue of [the defendant’s]

conduct”).

       Claims under both theories are subject to the burden-shifting framework set forth in

McDonnell Douglass Corporation v. Green, 411 U.S. 792 (1973). See Clarke v. Pacifica Found.,

No. 07-CV-4605, 2011 WL 4356085, at *8–9 (E.D.N.Y. Sept. 16, 2011). Under the framework

“a plaintiff must first establish a prima facie case of discrimination by showing that: ‘(1) she is a

member of a protected class; (2) she is qualified for her position; (3) she suffered an adverse

employment action; and (4) the circumstances give rise to an inference of discrimination.’” Vega

v. Hempstead Union Free School Dist., 801 F.3d 72, 83 (2d Cir. 2015) (quoting Weinstock v.

Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000)); see also Graziado v. Culinary Inst. of Am., 817



                                                 12
F.3d 415, 429 (2d Cir. 2016). If the plaintiff meets this “minimal” burden, Holcomb v. Iona

Coll., 521 F.3d 130, 139 (2d Cir. 2008), a “temporary presumption” of discrimination arises, and

the burden shifts to the defendant-employer to articulate a legitimate, nondiscriminatory reason

for the challenged conduct, Vega, 801 F.3d at 84 (quoting Littlejohn v. City of New York, 795 F.3d

297, 307 (2d Cir. 2015). If the defendant-employer articulates such a reason, the burden shifts

back to the plaintiff to show that the defendant-employer’s reason was pretext for the

discrimination. Id. at 83.

                  i.   Quid pro quo harassment

       “[T]o establish a prima facie case of quid pro quo harassment, a plaintiff must present

evidence that she was subject to unwelcome sexual conduct, and that her reaction to that conduct

was then used as the basis for decisions affecting the compensation, terms, conditions or

privileges of her employment.” Karibian v. Columbia University, 14 F.3d 773, 777 (2d Cir.

1994). “It is enough to show that the supervisor used the employee’s acceptance or rejection of

his advances as the basis for [such] a decision . . . .” Id. at 778; see also Lekettey v. City of New

York, 637 F. App’x 659, 661 (2d Cir. 2016) (“A quid pro quo Title VII sex discrimination claim

requires that the plaintiff [] establish that she was denied an economic benefit either because of

gender or because a sexual advance was made by a supervisor and rejected by her.” (internal

quotation marks omitted) (quoting Kotcher v. Rosa & Sullivan Appliance Ctr., Inc., 957 F.2d 59,

62 (2d Cir. 1992))).

       The relevant inquiry in a quid pro quo case is whether the supervisor has linked tangible

employment action to the acceptance or rejection of sexual advances. Figueroa v. Johnson, 648

F. App’x 130, 135 (2d Cir. 2016) (quoting Karibian, 14 F.3d at 778.) “A tangible employment

action usually constitutes a significant change in employment status, such as hiring, firing,



                                                  13
failing to promote, reassignment with significantly different responsibilities, or a decision

causing a significant change in benefits.” Schiano, 445 F.3d at 604 (quoting Mormol, 364 F.3d at

57). “A tangible employment action in most cases inflicts direct economic harm.” Burlington

Indus., Inc. v. Ellerth, 524 U.S. 742, 753 (1998). However, a plaintiff is not required to present

evidence of actual economic loss. See Karibian, 14 F.3d at 778 (holding that a district court

incorrectly ruled that a quid pro quo sexual harassment theory requires proof of actual, rather

than threatened economic loss).

       “[T]he law of quid pro quo sexual harassment requires that the alleged harasser [be] the

supervisor who affects the conditions of employment.” Clarke,2011 WL 4356085, at *10

(citing Heskin v. Insite Advertising, Inc., No. 03-CV-2598, 2005 WL 407646, at *17 (S.D.N.Y.

Feb. 22, 2005). Alternatively, “a quid pro quo claim of harassment can rest on an alleged

harasser’s authority to influence an adverse employment decision, if that influence is so

significant that the harasser may be deemed the de facto decisionmaker.” Hernandez v. Jackson,

Lewis, Schnitzler & Krupman, 997 F. Supp. 412, 417 (S.D.N.Y. 1998); see also Vance v. Ball

State Univ., 570 U.S. 421, 447 (2013) (“If an employer does attempt to confine decision making

power to a small number of individuals, those individuals will have a limited ability to exercise

independent discretion when making decision and will likely rely on other workers who actually

interact with the affected employee.”).

                 ii.   Hostile work environment

       To establish a hostile work environment claim, a plaintiff must “show that ‘the workplace

is permeated with discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of the victim’s employment and create an abusive working

environment.’” Duplan v. City of New York, 888 F.3d 612, 627 (2d Cir. 2018) (quoting



                                                 14
Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 102 (2d Cir. 2010)); Littlejohn, 795 F.3d at

320–21 (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)). “This standard has both

objective and subjective components: the conduct complained of must be severe or pervasive

enough that a reasonable person would find it hostile or abusive, and the victim must

subjectively perceive the work environment to be abusive.” Littlejohn, 795 F.3d at 321 (quoting

Raspardo v. Carlone, 770 F.3d 97, 114 (2d Cir. 2014)). The Second Circuit has cautioned that:

               While the standard for establishing a hostile work environment is
               high, we have repeatedly cautioned against setting the bar too high,
               noting that [w]hile a mild, isolated incident does not make a work
               environment hostile, the test is whether the harassment is of such
               quality or quantity that a reasonable employee would find the
               conditions of her employment altered for the worse.

Terry v. Ashcroft, 336 F.3d 128, 148 (2d Cir. 2003) (alteration in original) (citation and internal

quotation marks omitted). A court should consider the totality of the circumstances and factors

such as “the frequency of the discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interferes

with [the] employee’s work performance.” Boonmalert v. City of New York, 721 F. App’x 29, 33

(2d Cir. 2018) (quoting Littlejohn, 795 F.3d at 320–21); Patane v. Clark, 508 F.3d 106, 113 (2d

Cir. 2007). In evaluating whether a plaintiff has established a hostile work environment claim,

the court must consider facially neutral conduct that might “bolster a harassment claim” when

the facially neutral conduct is by the same individual who engaged in “overt[]” discrimination.

See Daniel v. T&M Prot. Res., LLC, 689 F. App’x 1, 3 (2d Cir. 2017) (citing Kaytor, 609 F.3d at

547–48) (remanding with instructions to the district court to consider facially neutral incidents of

harassment in analyzing the plaintiff’s hostile work environment claim).

        “An employer may be held vicariously liable under Title VII when a supervisor creates a

hostile work environment.” Leopold v. Baccarat, Inc., 239 F.3d 243, 245 (2d Cir. 2001) (citing


                                                 15
Faragher v. Boca Raton, 524 U.S. 775, 807 (1998)). Courts are expected to apply common law

principles of agency in determining whether to impute liability to an employer for the actions of

an employee. Reed v. A.W. Lawrence & Co., Inc., 95 F.3d 1170, 1180 (2d Cir. 1996) (citing

Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 72 (1986). Where an employer has empowered

an employee to take tangible employment actions against the victim employee, the employer

may be vicariously liable for the employee’s unlawful harassment. Vance, 570 U.S. at 447.

Tangible employment actions can include “significant change in employment status, such as

hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a

decision cause a significant change in benefits.” Wiercinski v. Mangia 57, Inc., 787 F.3d 106,

114 (2d Cir. 2015) (quoting Ellerth, 524 U.S. at 761). In many cases where an employer

confines decision-making power to a small number of employees, “those individuals will have

limited ability to exercise independent discretion when making decisions and will likely rely on

other workers who actually interact with the affected employee. . .” under these circumstances

“the employer may be held to have effectively delegated the power to take tangible employment

actions to the employees on whose recommendation it relies.” Vance, 570 U.S. at 447 (2013)

(citing Ellerth, 524 U.S. at 762).

                iii.   Plaintiff’s sexual harassment claim against Larsen

       Plaintiff objects to Judge Tiscione’s finding that Larsen’s alleged conduct was not sexual

in nature. (Pl. Obj. ¶ 1.) Plaintiff contends that Larsen did not invite him “to his house to have

dinner as a friendly gesture,” but rather, “to go out to dinner with him at a restaurant for a date.”

(Id.) Plaintiff further contends that he “interpreted Dr. Larsen’s invitations for dinner dates to be

expressions of his sexual interest” in him because “as a gay man, [Larsen] asked me out for

dinner dates because of my gender and sex.” (Pl. Obj. ¶¶ 1–2.)



                                                  16
       “[U]nwelcome sexual advances, requests for sexual favors, and other verbal or physical

conduct of a sexual nature,” are some of the types of conduct that are actionable under Title VII.

See the EEOC Guidelines on “Discrimination Because of Sex,” 29 C.F.R. § 1604.11(a) (1985).

“While the Guidelines are not controlling authority, they provide substantial assistance in this

area of agency expertise.” Gallagher v. Delaney, 139 F.3d 338, 345 (2d Cir. 1998) (citing

Meritor Sav. Bank, 477 U.S. at 65 (quoting 29 C.F.R. 29 C.F.R. § 1604.11(a) (1985))). An

invitation to dinner and drinks without any other evidence that suggests the invitations were

sexual in nature or made due to a plaintiff’s gender is insufficient to establish a prima facie case

of quid pro quo sexual harassment. See Manko v. Deutsche Bank, 554 F. Supp. 2d 467, 480

(S.D.N.Y. 2008) (“[M]erely inviting a female colleague to socialize after work patently fails to

rise to the level of sexual overture.”), aff’d, 354 F. App’x 559 (2d Cir. 2009); Gregg v. New York

State Dep’t of Taxation & Fin., No. 97-CV-1408, 1999 WL 225534, at *10–11 (S.D.N.Y. 1999)

(denying summary judgment where supervisor made repeated invitations to meals,

complimented victim’s physical appearance, asked personal questions, and touched plaintiff on

at least four occasions in an offensive manner.).

       Plaintiff testified that while working with Larsen, he asked Larsen if he could help get his

stepdaughter a job. (Pl. Dep. 112:24.) Larsen agreed to help and after meeting Plaintiff’s

stepdaughter, Plaintiff states, “that’s when these things started.” (Pl. Dep. 113:3–4.) Plaintiff

testified that Larsen offered to get him a job closer to his home if he went out for drinks with

him. (Pl. Dep. 113:8–12.) He declined Larsen’s offers. (Pl. Dep. 111:11.) Plaintiff could not

recall how many times Larsen invited him to drinks. (Pl. Dep. 113: 14–15.) Plaintiff perceived

Larsen’s invitation as sexual in nature because “[Larsen] is a doctor, and [Plaintiff] is an

assistant, socially, [they] have nothing in common.” (Pl. Dep. 111:3–5.) Plaintiff further



                                                 17
explains that he “interpreted Dr. Larsen’s invitations for dinner dates to be expressions of his

sexual interest” in him because “as a gay man, [Larsen] asked me out for dinner dates because of

my gender and sex.” (Pl. Obj. ¶¶ 1–2.)

       This evidence is insufficient to establish a sexual harassment claim against Larsen under

either a theory of quid pro quo or hostile work environment. Although Plaintiff “interpreted” his

interactions with Larsen to be sexual, Plaintiff fails to point to any evidence supporting his

interpretation of Larsen’s conduct as implicitly sexual, other than his speculation that it was. (Pl.

Obj. ¶ 2.) “[A] party may not rely on mere speculation or conjecture as to the true nature of the

facts to overcome a motion for summary judgment . . .” See Hicks v. Baines, 593 F.3d 159, 166

(2d Cir. 2010) (alterations in original) (quoting Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d

Cir.1995)). While Plaintiff may have felt or believed that because Larsen is a gay man, his

invitations to Plaintiff were sexual in nature, without some evidence to support his feelings or his

belief, Plaintiff cannot establish that Larsen was asking him out to dinner because of his gender

or sex. Accordingly, Plaintiff fails to establish a prima facie case of sexual harassment under

either theory.

                 iv.   Plaintiff’s sexual harassment claim against Pollack

       Defendant objects to Judge Tiscione’s recommendation as to Pollack, arguing that the

R&R “flatly mischaracterizes” and “amplifies Plaintiff’s factual contentions well beyond that to

which he testified on oath.” (Def. Obj. ¶ 13.) In response to Judge Tiscione’s finding that

Pollack’s behavior was “patently sexual in nature,” Defendant contends that the R&R

exaggerates facts and includes statements from sources that are not included in the record. (Id.)

For example, Defendant claims that the R&R mischaracterizes Plaintiff’s deposition testimony

regarding Pollack’s alleged physical interaction with Plaintiff because in the deposition, Plaintiff



                                                 18
prefaced several of his statements with the phrase “I think.” (Id.) Plaintiff testified that he

thinks at one stage Pollack tried to touch him and that he thinks Pollack touched him in his groin.

(Pl. Dep. ¶ 6.) Defendant argues that the R&R’s restatement of this testimony as allegations

“that Pollack touched him on the groin on several occasions” amplifies Plaintiff’s allegations,

and thus Judge Tiscione incorrectly recommended denial of Plaintiff’s claims against Pollack.

(Def. Obj. ¶ 13.) In addition, Defendant argues that the R&R “catalogs the conduct” of Pollack

inaccurately and misstates the number of interactions between Plaintiff and Pollack and, as a

result, the alleged conduct is insufficient to establish a hostile work environment claim. (Def.

Obj. ¶¶ 12–14.) Defendant also argues that Plaintiff’s allegations are based on “episodic” and

“isolated” incidents that do not create an objectively severe or pervasive environment under Title

VII. (Def. Obj. ¶ 14.)

       Plaintiff testified that while he was working with Pollack, in April of 2008, Pollack made

sexual overtures and advances towards him. (Pl. Dep. 85:11.) First, on one occasion, Pollack

asked Plaintiff to dinner. (Pl. Dep. 111:24.) Pollack handed to Plaintiff a restaurant menu and

suggested that he “go and make a reservation for both of [them] to go for dinner.” (Pl. Dep.

85:13–16.) Plaintiff believed Pollack’s request was sexual in nature because prior to that

incident, Pollack had made “some derogatory comments,” such as offering to pay Plaintiff to

attend a dental course in Hawaii without providing Plaintiff any additional information. (Pl.

Dep. 86:1–10.) Second, Plaintiff testified that he “think[s] at one stage [Pollack] tried to touch

[him].” (Pl. Dep. 87:24.) In response to a question asking which part of his body Pollack

touched, Plaintiff responded, “I think it was my groin.” (Pl. Dep. 88:2–3.) Plaintiff stated that

Pollack tried to kiss him in the examination room. (Pl. Dep. 93:25.) When questioned about the

number of times Pollack tried to kiss him, Plaintiff responded that Pollack tried to kiss him on



                                                 19
“maybe about one occasion.” (Pl. Dep. 93:19–21.) Third, Plaintiff testified to a statement by

Pollack that “he just got a chance to park a car [] Sunday,” (Pl. Dep. 88:12–13), Plaintiff

believed it was sexual because “[p]arking something is when you want to get rid of it. You don’t

want use for it, you just park it, you put it aside, that[s] why,” (Pl. Dep. 88:24–25, 89:1–2).

Fourth, Pollack also “made several other comments,” that were sexually suggestive but Plaintiff

could not recall everything that Pollack said. (Pl. Dep. 89:24–25, 90:1–14.)

                           1. Plaintiff’s prima facie case of quid pro quo sexual harassment

       Construing the evidence in the light most favorable to Plaintiff, a reasonable jury could

find that Pollack made sexual advances toward Plaintiff when he tried to kiss him on one

occasion in the examination room, on another occasion tried to touch him in what Plaintiff

believes to be his groin area, and invited him to make dinner reservations for them. 4 See

Gostanian v. Bendel, No. 96-CV-1781, 1997 WL 214966 at *6 (S.D.N.Y. April 25, 1997)

(“Sexual conduct encompasses sexual demands, sexual overtures, sexual harassment and

prohibited conduct.”); see also Carrero v. N.Y.C. Housing Auth., 890 F.2d 569, 573 (2d Cir.

1989) (allegations that supervisor engaged in unwelcome touching and kissing were sufficient

sexual advances under a theory of quid pro quo).

       Moreover, drawing all reasonable inferences in Plaintiff’s favor, a reasonable jury could

find that Plaintiff’s termination one month after rejecting Pollack’s sexual advances was, in part,

because of Plaintiff’s rejection. One month after Plaintiff rejected Pollack’s sexual advances,

Catapano emailed Driscoll the Catapano Email requesting Plaintiff’s termination. (Def. 56.1 ¶



       4
          As to the car parking comment and the offer to pay for dental school in Hawaii, the
Court declines to consider them in its analysis. There is nothing sexual about the comment. In
addition, while an offer by a supervisor to pay for dental school may suggest some level of
interest by the supervisor in the employee, without more, the Court cannot infer that the interest
was sexual in nature or that the offer was made because of Plaintiff’s sex or gender.
                                                 20
7.) The Catapano Email specified that “Pollack requested another assistant to replace

[Plaintiff].” (Id. ¶ 8.) In addition to requesting Plaintiff’s reassignment, Pollack complained that

Plaintiff “was leaving the room too often when a patient [was] waiting, washing his hands

repeatedly, saying inappropriate things in front of patients, . . . [and was] malodorous.” (Def.

56.1 ¶ 1.) Based on this evidence, a reasonable jury could conclude that Pollack complained

about Plaintiff’s conduct and requested that he be replaced because of Plaintiff’s rejection of his

sexual advances. See Carrero, 890 F.2d at 579 (affirming district court’s determination that

plaintiff established a sexual harassment claim under the quid pro quo theory where the

plaintiff’s refusal to submit to the supervisor’s sexual demands and her complaints against him

resulted in deficient training and demotion).

       There is no question that Plaintiff suffered a tangible employment action when Bellevue

terminated his employment the same day the Catapano Email was sent. See Culleton v.

Honeywell Int’l, Inc., 257 F. Supp. 3d 333, 342 (E.D.N.Y. 2017) (“A tangible employment action

constitutes a significant change in employment status, such as hiring, firing, failing to promote,

reassignment with significantly different responsibilities, or a decision causing a significant

change in benefits.” (quoting Ellerth, 524 U.S. at 761)).

       Further, a reasonable jury could also find that Pollack was a decision maker or a

supervisor who had the power to affect Plaintiff’s conditions of employment. Pollack had a

supervisory role at Bellevue and Plaintiff assisted him for a month. The Catapano Email to

Driscoll specified Pollack’s complaints about Plaintiff’s conduct and his request for Plaintiff’s

reassignment as part of the reason for the recommendation that Defendant terminate Plaintiff.

Although the Catalano Email includes several reasons for seeking Plaintiff’s termination,

including Plaintiff “not performing his duties in an acceptable manner,” following dental



                                                 21
assistants around the hospital, “rais[ing] his voice whenever [Mr. Gonzalez]” tried to speak to

him, and being “inappropriate with patients,” (Def. 56.1 ¶ 7), a reasonable jury could also find

that because Pollack’s complaints were some of the reasons listed, and Plaintiff was immediately

terminated, Pollack sufficiently qualifies as a decision maker or a supervisor who had the power

to affect Plaintiff’s conditions of employment. See Hernandez v. Jackson, Lewis, Schnitzler &

Krupman, 997 F. Supp. 412, 417 (S.D.N.Y. 1998) (finding triable issue of fact regarding

“whether [employee] enjoyed sufficient supervisory authority over [p]laintiff to establish a claim

for quid pro quo sexual harassment” where the employee “at least enjoy[ed] some degree of

supervisory authority over Plaintiff” and “gave her work assignments to do”).

        Defendant characterizes Plaintiff’s testimony regarding Pollack’s conduct as “uncertain”

(Def. Obj. ¶ 13), based on Plaintiff’s qualification when answering questions about where he was

touched and the number of times Pollack tried to kiss him, indicating that he thought something

to be the case rather than unequivocally stating that it was the case. Defendant, in effect, is

inviting the Court to find Plaintiff’s testimony incredible. However, it is the role of the jury, not

the Court, to evaluate a party’s credibility. See Redd v. New York Div. of Parole, 678 F.3d 166,

174 (2d Cir. 2012). Whether Plaintiff’s recall of the facts should be believed or rejected is a task

for the jury.

        Accordingly, a reasonable jury could find based on Plaintiff’s sworn testimony that

Pollack’s conduct was sexual, Plaintiff’s termination was, at least in part, due to his rejection of

Pollack’s advances, and could further find that Pollack was a de facto decision maker or

supervisor sufficient to establish a prima facie case of quid pro quo sexual harassment against

Defendant.




                                                 22
                           2. Plaintiff’s prima facie case of hostile work environment sexual
                              harassment

       After assessing the totality the alleged conduct, the relevant factors, and the Second

Circuit’s caution against “setting the [hostile work environment] bar too high,” Terry, 336 F.3d

at 148, the Court finds that Plaintiff has established a prima facie case of sexual harassment

claim under a hostile work environment theory.

       Plaintiff contends that the following facts contributed toPollack’s conduct creating a

hostile work environment: (1) giving Plaintiff a menu and requesting that he make a dinner

reservation for the two of them; (2) trying to touch Plaintiff’s groin; (3) trying to kiss Plaintiff

once in the examination room; (4) offering to pay for Plaintiff’s dental courses; and (5) making a

comment about parking to Plaintiff that Plaintiff understood to be sexual in nature. (Def. 56.1 ¶¶

6–7.) As discussed above, by trying to kiss Plaintiff and trying to touch his groin, Plaintiff has

sufficiently shown the sexual nature of Pollack’s conduct.

       In addition, based on Plaintiff’s description of Pollack’s behavior as “unwelcome,”

“inappropriate,” “insulting,” and “offensive,” (Pl. Opp’n ¶ 4, Docket Entry No. 119), a

reasonable jury could find that Pollack’s conduct was subjectively hostile and abusive. See Bass

v. World Wrestling Fed’n Entm’t, Inc., 129 F. Supp. 2d 491, 501 (E.D.N.Y. 2001) (finding that

the plaintiff’s description of defendants’ conduct as “unwelcome, humiliating, and offensive,”

established a subjectively hostile or abusive work environment); see also Batten v. Glob. Contact

Servs., LLC, No. 15-CV-2382, 2018 WL 3093968, at *5 (E.D.N.Y. June 22, 2018) (finding a

subjectively hostile environment where plaintiff testified that she was upset and called her

mother in tears after the alleged incident).

        Moreover, a reasonable person would find an unwelcome attempted kiss, an invitation to

dinner, and attempted touching to the groin to be severe, physically threatening, and humiliating.

                                                  23
See Carrero, 890 F.2d at 578 (holding a supervisor's constant unwelcome attempts to touch and

kiss the plaintiff sufficient to establish a hostile work environment); see also Copantitla v.

Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 301 (S.D.N.Y. 2011) (finding “a reasonable jury

could consider [a supervisor’s] conduct sufficiently severe so as to alter the condition of

employment,” where a plaintiff alleged her supervisor grabbed her by the waist and rubbed his

genitals against her for “some seconds.”); Manzo v. Sovereign Motor Cars, Ltd., No. 08-CV-

1229, 2009 WL 3151094, at *8 (E.D.N.Y. Sept. 29, 2009) (finding that a fact-finder could

conclude that plaintiff’s claim that her supervisor attempted to kiss her, made sexually harassing

remarks, and invited her for drinks was “objectively severe or pervasive”); Susko v. Macaroni

Grill, 142 F. Supp. 2d 333, 337–38 (E.D.N.Y. 2001) (finding that in light of the number of

offensive gestures and the small time frame, plaintiff had established a material issue of fact

regarding her hostile work environment claim where during the month of December her

supervisor touched her in the refrigerator, attempted to kiss and hug her, squeezed her side, and

patted her on the behind); Wahlstrom v. Metro-North Commuter R. Co., 89 F. Supp. 2d 506, 511,

521 (S.D.N.Y. 2000) (single incident where co-worker approached plaintiff from behind, gave

her a bear hug, made a grunting sound, and slapped her left buttock three times sufficient to

defeat motion for summary judgment on hostile work environment claim because “physical

contact between the parties was neither harmless nor accidental”).

       Defendant argues that Plaintiff’s “uncertain” testimony regarding the one occasion

Pollack “maybe” tried to kiss him, and the one occasion when Pollack “tried to touch” him on

the groin, and the lack of “sexually insinuating comments,” together with “a single invitation to

dinner” and a “casual suggestion of a probable career in dentistry” are insufficient to establish a

hostile work environment claim. (Def. Obj. ¶ 14.) In addition, likening Pollack’s conduct to



                                                 24
Larsen’s, Defendant argues that Judge Tiscione incorrectly refered to Pollack’s comments as

“sexually insinuating comments to Plaintiff,” because “no comments of any such nature were

anywhere testified to by [P]laintiff.” (Id. ¶ 12.) Contrary to Defendant’s claim that the conduct

of Larsen and Pollack are essentially the same, unlike Larsen who invited Plaintiff to dinner and

drinks, Pollack’s attempts at kissing Plaintiff and touching Plaintiff’s groin, is sexual. 5

           In light of the nature of Pollack’s alleged conduct and Pollack’s statements about

Plaintiff in the Catapano Email, a reasonable jury could conclude that Pollack’s conduct and

statements specified in the Catapano Email were in response to Plaintiff’s refusal to his

unwanted advances and find Pollack’s conduct sufficiently severe or pervasive to constitute a

hostile work environment.

       In addition, a reasonable jury could find Defendant vicarious liability for Pollack’s

alleged conduct. Defendant objects to Judge Tiscione’s finding that because there are triable

issues of fact as to whether Defendant empowered Pollack to take tangible actions against

Plaintiff and Plaintiff was terminated, Defendant could be vicariously liable for Pollack’s

conduct. (R&R. 21–22.) In opposing this conclusion, Defendant argues that any role Pollack

“played in an employment decision made by Dr. Catapano cannot be deemed at all meaningful,”

(Def. Obj. ¶ 20), because it “echoes the very substance of multiple complaints brought by Larsen

(who had worked with Plaintiff longer), Gonzales (who had supervised Plaintiff throughout), and

several dental assistants and hygienists throughout the facility. (Id. ¶ 18.)



       5
           Defendant argues that Judge Tiscione misstates the number of interactions between
Plaintiff and Pollack and that Plaintiff’s allegations are insufficient to establish a hostile work
environment claim. (Def. Obj. ¶ 14.) However, there is no threshold number of harassing
incidents that give rise to a hostile work environment claim. See Howley v. Town of Stratford,
217 F.3d 141, 154 (2d Cir. 2000) (citing Richardson v. New York State Dep’t of Correctional
Serv., 180 F.3d 426, 439 (2d Cir.1999)) (internal quotation marks omitted).


                                                  25
      Pollack’s status as a supervisor or a decision-maker, whose actions can be attributed to

Defendant, is a triable issue of fact. Pollack was undoubtedly a supervisor to Plaintiff during the

month of April when Plaintiff assisted Pollack in the exam room. (Def. 56.1 ¶ 5.) Pollack’s

request to have Plaintiff reassigned is a tangible action even though it is unclear if Plaintiff was

reassigned before his termination. See Equal Opportunity Emp’t Comm’n v. United Health

Programs of Am., Inc., 213 F.Supp.3d 377, 418 (E.D.N.Y. 2016) (finding “[a] factual dispute

regarding whether [an employee] qualifies as a supervisor within the meaning of Title VII”

where the employee had the authority to reassign claimant on behalf of defendant).

      Although Pollack did not directly terminate Plaintiff, the facts create a presumption that

Defendant “delegated [its] power to take tangible employment actions.” In the Catapano Email,

Catapano informs Driscoll that he received a complaint from Pollack that same morning. (Def.

56.1 ¶¶ 8.) A reasonable jury could find that, based on the temporal proximity of Pollack’s

complaint to Catapano, the Catapano Email to Driscoll, and Plaintiff’s termination, Pollack’s

complaint was one of the reasons for Plaintiff’s termination. Because material issues of fact

exist as to Pollack’s motive, a reasonable jury could find a discriminatory reason to be one of the

motivating factors for Plaintiff’s termination.

      Defendant contends that Pollack did not play a “meaningful” role in Plaintiff’s termination.

(Def. Obj. ¶ 17.) However as discussed supra, Pollack’s complaint about Plaintiff’s conduct at

work and his request to have Plaintiff reassigned were both included in the Catapano Email to

Discroll requesting Plaintiff’s termination. (Def. 56.1 ¶¶ 7–8.) The fact that the Catapano Email

states other reasons for Plaintiff’s termination is not determinative. It is enough for Plaintiff to

demonstrate that a discriminatory reason was at least one of the motivating factors for his

termination. Cronin v. Aetna Life Ins. Co., 46 F.3d 196, 203 (2d Cir. 1995); see also Richardson-



                                                  26
Holness v. Alexander, 196 F. Supp. 3d 364, 371 (E.D.N.Y. 2016) (“[E]mployment decisions that

are made collectively can be tainted by the bias of a single biased individual so long as the biased

party played a ‘meaningful role’ in the decision making process.”)

       There is sufficient evidence in the record from which a reasonable jury could find that

Pollack was empowered by Defendant to take a tangible employment action against Plaintiff.

                           3. Defendant’s non-discriminatory explanation for Plaintiff’s
                              termination

       The Catapano Email recommending Plaintiff’s termination lists numerous legitimate

nondiscriminatory reasons for Plaintiff’s termination, including his inappropriate behavior with

patients and staff, interference with patient treatment, and poor work performance. (Stat. Facts

¶¶ 7–9.) The Catapano Email satisfies Defendant’s burden of articulating a legitimate,

nondiscriminatory reason for terminating Plaintiff. See Duffy v. State Farm Mut. Auto. Ins. Co.,

927 F. Supp. 587, 594 (E.D.N.Y. 1996) (defendant articulated a legitimate, nondiscriminatory

reason for plaintiff’s termination after submitting “affidavits of numerous employees describing

in detail plaintiff’s unsatisfactory job performance and bad attitude.”); see also Yoselovsky v.

Associated Press, 917 F. Supp. 2d 262, 275 (S.D.N.Y.2013) (finding that the defendant met its

burden by providing that the plaintiff's job performance “had, for many months, fallen well

below his managers’ expectations,” and his “managers eventually determined that his

performance had not improved to an acceptable level and made the decision to terminated

him.”); Fair v. Guiding Eyes For The Blind, Inc., 742 F. Supp. 151, 156–57 (S.D.N.Y. 1990)

(defendant’s burden of articulating a legitimate, nondiscriminatory reason for plaintiff’s

discharge was satisfied where plaintiff did not get along with at two employees and “[s]everal

students with whom the plaintiff worked were dissatisfied with plaintiff’s job performance . . .

.”) Defendant has met its burden.

                                                 27
                            4. Pretext

        Because Defendant has offered a nondiscriminatory reason for terminating Plaintiff, the

burden shifts to Plaintiff to show that Defendant’s reason is pretextual. Fleming v. MaxMara

USA, Inc., 644 F. Supp. 2d 247, 266 (E.D.N.Y. 2009) (“In light of [the] defendants’ showing, the

burden shifts back to plaintiff to establish . . . that defendants’ proffered reasons are pretextual . .

. .”) To avoid summary judgment, a “plaintiff is not required to show that the employer’s

proffered reasons were false or played no role in the employment decision, but only that they

were not the only reasons and that the prohibited factor was at least one of the ‘motivating’

factors.” Holcomb, 521 F.3d at 138 (quoting Cronin, 46 F.3d at 203); see also Univ. of Texas

Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 348 (2013); Garcia v. Hartford Police Dep’t, 706 F.3d

120, 127 (2d Cir. 2013). A plaintiff “can demonstrate pretext with direct evidence . . . or with

indirect or circumstantial evidence.” Bagley v. J.P. Morgan Chase & Co., No. 10-CV-1592,

2012 WL 2866266, at *12 (S.D.N.Y. July 12, 2012). For example, “[a] plaintiff may show

pretext by illuminating such weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in the employer’s proffered reasons that would raise doubt in the factfinder’s mind

that the employer did not act for those reasons.” Bagley, 2012 WL 2866266, at *12 (internal

quotation marks omitted) (quoting Clarke, 2011 WL 4356085, at *9); see also Reeves v.

Sanderson Plumbing Products, Inc., 530 U.S. 133, 147 (2000) (“Proof that the defendant’s

explanation is unworthy of credence is simply one form of circumstantial evidence that is

probative of intentional discrimination, and it may be quite persuasive.”). “A court may re-

consider evidence presented to find an inference of discrimination at the prima facie stage.”

Senese v. Longwood Cent. Sch. Dist., No. 15-CV-07234, 2018 WL 3716892, at *15 (E.D.N.Y.

Aug. 3, 2018) (citing Ingenito v. Riri USA, Inc., No. 11-CV-2569, 2013 WL 752201, at *12

(E.D.N.Y. Feb. 27, 2013)); see also Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161, 173 (2d Cir.

                                                   28
2006) (holding that a plaintiff may demonstrate pretext “either by the presentation of additional

evidence showing that the employer’s proffered explanation is unworthy of credence, or by

reliance on the evidence comprising the prima facie case, without more”); Back v. Hastings on

Hudson Union Free Sch. Dist., 365 F.3d 107, 124 (2d Cir. 2004) (“[T]he plaintiff may,

depending on how strong it is, rely upon the same evidence that comprised her prima facie case,

without more.”).

       Plaintiff has satisfied his burden of demonstrating pretext with the evidence discussed

above. The Catapano Email requesting Plaintiff’s termination contains numerous complaints

from Plaintiff’s former colleagues and supervisors. However, the Catapano Email also lists

complaints from Pollack. Because a triable issue of fact exists as to Pollack’s motives for his

complaints about Plaintiff, and there is no dispute that the Catapano Email led to Plaintiff’s

termination, Plaintiff has demonstrated that a reasonable jury could find that a discriminatory

reason may be at least one of the motivating factors that led to his termination. See Holcomb,

521 F.3d at 138 (“[P]laintiff is not required to show that the employer’s proffered reasons were

false or played no role in the employment decision, but only that they were not the only reasons

and that the prohibited factor was at least one of the ‘motivating factors.’” (citing Cronin, 46

F.3d at 203)).

                           5. Faragher/Ellerth Affirmative Defense

       Judge Tiscione found that the Faragher/Ellerth defense was not available to Defendant

because (1) Plaintiff alleged a tangible employment action and there is a triable issue of fact as to

whether it resulted in part from his rejection of Pollack’s sexual harassment, and (2) Plaintiff’s

failure to take advantage of remedial measures may not have been unreasonable given the fact

that Pollack’s behavior only began a month before his termination. (R&R 25–26.)



                                                 29
       Defendant argues that the “record does not support a finding that [P]laintiff’s termination

was a consequence of any harassment by Pollack,” even if Pollack could be deemed Plaintiff’s

supervisor and his “conduct sufficed to constitute a cognizable hostile work environment.” (Def.

Obj. ¶ 19.) In addition, Defendant argues that Plaintiff failed to take reasonable steps to avoid

the harm he alleges, therefore, there is no basis for the imposition of vicarious liability. (Id.)

       Under Ellerth and Faragher v. City of Boca Raton, 524 U.S. 775 (1998), if a supervisor’s

harassment culminates in a tangible adverse employment action, the employer is strictly liable

for that supervisor’s harassment. See Redd, 678 F.3d at 182 (“If [a supervisor’s] ‘harassment

culminate[d] in a tangible employment action, such as discharge, demotion, or undesirable

reassignment,’ the employer is held strictly liable, and ‘[n]o affirmative defense is available.”

(second and third alteration in original) (quoting Ellerth, 524 U.S. at 765, and citing Faragher,

524 U.S. at 808); see also Vance, 570 U.S. at 133. However, if the harassment does not result in

any tangible employment action, or if “any tangible employment action taken against the

employee was not part of the supervisor’s discriminatory harassment,” the employer may raise

an affirmative defense. Gorzynski, 596 F.3d at 103 n.3; see Redd, 678 F.3d at 183

(acknowledging that “the employer may avoid liability by establishing [this] affirmative defense

on which it has the burden of proof” but finding disputed issues of fact precluded summary

judgment based on the defense).

       To establish the Faragher/Ellerth affirmative defense, the employer must show “(a) that

the employer exercised reasonable care to prevent and correct promptly any sexually harassing

behavior, and (b) that the plaintiff employee unreasonably failed to take advantage of any

preventive or corrective opportunities provided by the employer or to avoid harm otherwise.”

Townsend v. Benjamin Enterprises, Inc., 679 F.3d 41, 50 (2d Cir. 2012) (citing Faragher, 524



                                                  30
U.S. at 807; and then citing Ellerth, 524 U.S. at 765); Redd, 678 F.3d at 182 (same); see also

Vance, 570 U.S. at 133 (restating two prongs of Faragher/Ellerth defense). Although “[t]he

defendant bears the ultimate burden of persuasion on this [second] element, . . . it may carry that

burden by first introducing evidence that the plaintiff failed to avail herself of the defendant’s

complaint procedure and then relying on the absence or inadequacy of the plaintiff’s justification

for that failure.” Ferraro v. Kellwood Co., 440 F.3d 96, 103 (2d Cir. 2006) (citing Leopold v.

Baccarat, Inc., 239 F.3d 243 at 246; see Leopold, 239 F.3d at 246 (“Once an employer has

satisfied its initial burden of demonstrating that an employee has completely failed to avail

herself of the complaint procedure, the burden of production shifts to the employee to come

forward with one or more reasons why the employee did not make use of the procedures.”). The

Faragher/Ellerth defense is only available where no tangible employment action is taken as a

result of a supervisor’s harassment.

       Defendant argues that the Faragher/Ellerth affirmative defense defeats Plaintiff’s action

because Plaintiff suffered no tangible adverse employment action due to Pollack’s alleged

harassment. However, as discussed supra, there are genuine issues of material fact as to whether

Plaintiff was terminated in part as a result of his rejection of Pollack’s alleged sexual advances

and whether Pollack’s alleged conduct can be imputed to Defendant. Although Defendant might

persuade a jury that Plaintiff’s termination was not a consequence of any harassment by Pollack

or that Pollack was not empowered by Defendant such that he can be deemed a supervisor, these

questions of fact cannot be decided on a motion for summary judgment. Defendant is therefore

not entitled to summary judgment based on this defense. 6 See Redd, 678 F.3d at 183 (finding



       6
           Defendant has not met its burden of establishing that there are no disputed issues of
fact as to whether Plaintiff suffered a tangible employment action as required by the


                                                 31
disputed issues of fact regarding the validity of Faragher/Ellerth defense precluded summary

judgment).

   III. Conclusion

       For the foregoing reasons, the Court grants Defendant’s motion for summary judgment as

to Plaintiff’s (1) Title VII disparate treatment gender discrimination claims, (2) Title VII and

ADEA retaliation claims based on age and national origin, and (3) Title VII sexual harassment

claim against Larsen. The Court denies Defendant’s motion for summary judgment as to

Plaintiff’s sexual harassment claim against Pollack.



                                                       SO ORDERED:


                                                            s/ MKB
                                                       MARGO K. BRODIE
                                                       United States District Judge

Dated: September 30, 2018
       Brooklyn, New York




Faragher/Ellerth defense, therefore, the Court declines to determine whether Plaintiff failed to
take advantage of any preventive or corrective opportunities at Bellevue. See Burford v.
McDonald's Corp., 321 F. Supp. 2d 358, 364 (D. Conn. 2004) (“[T]he affirmative defense is only
available to [defendant] if plaintiff suffered no tangible employment action.”)
                                                 32
